Title: To George Washington from Colonel Jedediah Huntington, 15 April 1777
From: Huntington, Jedediah
To: Washington, George

 

May it please your Excllency,
Norwich [Conn.] 15 April 1777

I am favoured with your Excellency’s Letter of the 3d inst. & observe your Desire that I march my Men fit for Duty immediately to Peek’s Kill.
Since the Date of your Letter, the Governor & Council have resolved forthwith to make a Draft of Men to fill up the continintal Battalions, upon which I think my Stay here very necessary & shall therefore presume it to be your Pleasure untill further Orders from your Excellency or some my superiour Officer—the equiping the Men is attended with the utmost Difficulty, with Blankets in particular—praying & paying hardly prevail with Families to spare from their already exhausted Stores—I shall send on my Men as fast as possible & urge the recruiting Service every Way in my Power.
Three Thousand French Arms (without Cartge Boxes) came in here this Day from Portsmouth, I am sending them on to New Haven by Genl Parson’s Order. I am, with Affection, Respect & Esteem, Your Excellency’s most obedient Servant

Jed. Huntington

